          Case 1:19-cv-01694-EGS Document 1 Filed 06/11/19 Page 1 of 9



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

______________________________________________
                                                    )
EKT (KATRANGI BROTHERS)                             )
       1st Floor, Grand Hills Building              )
       Saiid Khansa St.                             )
       Beirut, Lebanon                              )
                                                    )
                                         Plaintiff, )
                                                    )
       v.                                           )                   CIV. No. ________
                                                    )
ANDREA M. GACKI                                     )
in her official capacity as                         )                   COMPLAINT
       Director of the                              )
       United States Department of the Treasury     )
       Office of Foreign Assets Control             )
       1500 Pennsylvania Avenue, NW                 )
       Washington, D.C. 20220                       )
                                                    )
                              Defendant,            )
                                                    )
       and                                          )                   ECF
                                                    )
THE UNITED STATES DEPARTMENT                        )
OF THE TREASURY, OFFICE OF FOREIGN                  )
ASSETS CONTROL                                      )
       1500 Pennsylvania Avenue, NW                 )
       Freedman’s Bank Building                     )
       Washington, D.C. 20220                       )
                                                    )
                              Defendant.            )
                                                    )
______________________________________________ )

            COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

       Plaintiff EKT (Katrangi Bros.) (herein referred to as “EKT”) brings this Complaint for

Declaratory and Injunctive Relief against Defendants the United States Department of the

Treasury’s Office of Foreign Assets Control (“OFAC”) and its Director, Andrea M. Gacki, and in

support of this complaint alleges:
               Case 1:19-cv-01694-EGS Document 1 Filed 06/11/19 Page 2 of 9



                                         INTRODUCTION

          1.      For more than 11 months, EKT—the Lebanese equivalent of a local RadioShack—

has been targeted by Defendants with punishing sanctions that seek to devastate its business.

Defendants have done so without providing notice as to the reasons for its imposition of sanctions.

EKT has repeatedly requested notice as to the bases, conclusions, and reasoning so that it may

have meaningful opportunity to challenge Defendants’ action through OFAC’s administrative

reconsideration process. Aside from acknowledging receipt, Defendants have ignored EKT’s

requests.

          2.      The sole notice from OFAC regarding its designation action against EKT took the

form of a press release issued on the U.S. Department of the Treasury’s public website. Press

Release, U.S. Dep’t of Treasury, Office of Foreign Assets Control, The United States and France

Take Coordinated Action on Global Procurement Network for Syria’s Chemical Weapons

Program (July 25, 2018). This press release stated that OFAC designated EKT for “ha[ving]

provided, or attempted to provide, financial, material, technological, or other support for, or goods

or services in support of, [Syria’s Scientific Studies and Research Center].” Id. OFAC’s press

release alleged that EKT “is a leading supplier for the SSRC—including goods used in the

production of weapons of mass destruction.” Id.

          3.      The press release does not provide OFAC’s conclusions and reasoning with respect

to the conclusory allegations proffered by the press release in support of OFAC’s designation

action.

          4.      Unable to move forward meaningfully in the administrative reconsideration process

absent the conclusions and reasons for its designation, EKT respectfully and reluctantly turns to

this Court. EKT asks solely for this Court to order Defendants to meet their due process obligations,




                                                  2
            Case 1:19-cv-01694-EGS Document 1 Filed 06/11/19 Page 3 of 9



including by release of the administrative record compiled in support of EKT’s designation and

any other documents that will fully apprise EKT as to the reasons for its designation.

                                JURISDICTION AND VENUE

       5.      This action arises under the United States Constitution, the International

Emergency Economic Powers Act, 50 U.S.C. § 1701 et seq., and the Administrative Procedure

Act, 5 U.S.C. § 701 et seq. This Court has subject matter jurisdiction over this action pursuant to

28 U.S.C. § 1331 because this action arises under the laws of the United States.

       6.      This Court may grant declaratory relief pursuant to the Declaratory Judgment Act,

28 U.S.C. § 2201 et seq., and Fed. R. Civ. P. 57. This Court may grant injunctive relief pursuant

to Fed. R. Civ. P. 65.

       7.      Venue is proper in the District of Columbia as this is the district in which the events

giving rise to the complaint occurred and in which Defendants reside. See 28 U.S.C. §§ 1391(b)

and (e).

                                         THE PARTIES

       8.      EKT is and was at all times relevant to this complaint an entity incorporated in

Lebanon. EKT currently resides at 1st Fl., Grand Hills Bldg., Saiid Khansa St., Beirut, Lebanon.

       9.      On July 25, 2018, EKT was designated under E.O. 13382 and its name was added

to the SDN List administered by OFAC.

       10.     OFAC is a federal administrative agency of the U.S. Department of the Treasury

and is located at 1500 Pennsylvania Ave., NW, Freedman’s Bank Bldg., Washington D.C. 20220.

OFAC is responsible for administering U.S. economic sanctions programs, including, inter alia,

by designating persons under E.O. 13382 and regulating dealings with them via 31 C.F.R. Part 501

and 544, the “Reporting, Procedures, and Penalties Regulations” and the “Weapons of Mass




                                                 3
             Case 1:19-cv-01694-EGS Document 1 Filed 06/11/19 Page 4 of 9



Destruction Proliferators Regulations,” respectively. OFAC was responsible for designating EKT

under E.O. 13382 via a delegation of authority from the Secretary of the Treasury.

        11.     Defendant Andrea M. Gacki is the Director of OFAC. Ms. Gacki is sued in her

official capacity.

                                   FACTUAL ALLEGATIONS

        A.      OFAC’s Designation of EKT

        12.     On July 25, 2018, OFAC designated EKT under E.O. 13382 for allegedly “ha[ving]

provided, or attempted to provide, financial, material, technological, or other support for, or goods

or services in support, [Syria’s Scientific Studies and Research Center].” Press Release, U.S. Dep’t

of Treasury, Office of Foreign Assets Control, The United States and France Take Coordinated

Action on Global Procurement Network for Syria’s Chemical Weapons Program (July 25, 2018).

As a result, all of EKT’s property and interests in property within U.S. jurisdiction are blocked,

and U.S. persons are generally prohibited from engaging in any transactions or dealings with it.

        13.     OFAC’s press release announcing EKT’s designation alleged that EKT “is an

electronics supplier based in Lebanon with operations in Syria, Egypt, China, and France and is a

leading supplier for the SSRC—including goods used in the production of weapons of mass

destruction.” Id. OFAC further alleged in its press release that EKT “uses various aliases and

numerous branches to conduct its activities,” listing a number of entities over which EKT is alleged

to exercise operational control.

        B.      EKT’s Request for the Administrative Record

        14.     On October 30, 2018, EKT requested OFAC to disclose the administrative record

underlying its decision to designate EKT under E.O. 13382. EKT’s request sought the evidentiary

memorandum relied upon by OFAC in justifying its designation action; any exhibits or documents




                                                 4
            Case 1:19-cv-01694-EGS Document 1 Filed 06/11/19 Page 5 of 9



attached to that memorandum; and a detailed unclassified summary of classified or privileged

information contained in the administrative record compiled in support of EKT’s designation. The

letter informed OFAC that the objective of the request was so that EKT could receive adequate

notice as to the reasons for its designation.

       15.     On October 30, 2018, OFAC acknowledged its receipt of EKT’s request for the

administrative record and assigned the request a processing identification number—Case ID NPW-

15281. OFAC stated that EKT’s request was “under review” and that the administrative record

would be delivered “in a timely manner once it is cleared for disclosure.” EKT has received no

further correspondence from OFAC with respect to the request.

       16.     After waiting five months without any further correspondence from OFAC, EKT

filed a letter with the agency requesting that OFAC immediately disclose the administrative record

and that further delay in processing EKT’s request for such records could lead to the filing of this

lawsuit. OFAC neither acknowledged nor responded to EKT’s letter and has otherwise continued

to ignore EKT’s request.

       17.     For nearly eight months, EKT has continued to suffer under the weight of U.S.

sanctions while its request for notice as to the reasons for those sanctions has been pending before

Defendants. During this time, EKT has had no access to the agency’s findings and conclusions

supporting his designation nor the evidentiary basis for the agency’s action.

       C.      Harm Done to EKT

       18.     Defendants’ unlawful action has been devastating to EKT. EKT has had extensive

difficulties sustained its business, as banks, suppliers, and purchasers refrain from engaging in

transactions or otherwise doing business with EKT out of fear of their own sanctions exposure.

Given the severity of OFAC’s public allegations—i.e., that EKT is somehow connected to Syria’s




                                                 5
            Case 1:19-cv-01694-EGS Document 1 Filed 06/11/19 Page 6 of 9



chemical weapons program—EKT, which is a long-standing member of Lebanon’s small business

community, has had its reputation destroyed as a result of OFAC’s designation.

          19.   Defendants acknowledge these devastating costs, which—after all—are the

intended effect of their sanctions. As Defendants have publicly stated, an OFAC designation is

intended to create “professional, personal, and financial isolation” for the sanctions target. Press

Release, U.S. Dep’t of Treasury, Office of Foreign Assets Control, U.S. Government Sanctions

Organizations and Individuals in Connection with an Iranian Defense Entity Linked to Iran’s

Previous Nuclear Weapons Effort (March 22, 2019).

          20.   Defendants have exacted such ruinous costs on EKT, yet they refuse to provide

EKT with notice as to the reasons for its action. Defendants have thus not only imposed a terrible

injury on EKT, they have also prevented EKT from taking any meaningful steps to challenge its

action.

                                        LEGAL CLAIMS

                                            COUNT I

DEFENDANTS’ FAILURE TO PROVIDE EKT WITH NOTICE AS TO THE REASONS FOR
  HIS DESIGNATION VIOLATES EKT’S DUE PROCESS RIGHTS UNDER THE FIFTH
                 AMENDMENT TO THE U.S. CONSTITUTION

          21.   EKT re-alleges and incorporates by reference as if fully set forth herein the

allegations in the preceding paragraphs.

          22.   EKT is granted the right to petition Defendants for administrative reconsideration

of its designation pursuant to OFAC’s delisting procedures located at 31 C.F.R. § 501.807.

          23.   Under the Fifth Amendment to the U.S. Constitution, EKT has a due process right

to adequate post-designation notice. Sufficient notice requires Defendants to apprise EKT of the

reasons for his designation so that EKT has a meaningful opportunity to respond to the designation,



                                                 6
          Case 1:19-cv-01694-EGS Document 1 Filed 06/11/19 Page 7 of 9



including through challenging OFAC’s conclusions and reasoning and rebutting their evidentiary

support for their action.

       24.     Defendants have not provided notice with respect to EKT’s designation under E.O.

13382. Defendants have neither disclosed the administrative record underlying their decision to

designate EKT nor provided a statement of reasons with respect to that decision. In doing so,

Defendants have failed to disclose the basis for their designation action so as to permit EKT a

meaningful opportunity to challenge its designation. Further, Defendants have negligently handled

EKT’s requests for that notice.

       25.     Defendants have failed to provide EKT with adequate and fair notice for the reasons

for his designation under E.O. 13382. Defendants have thus acted in violation of EKT’s due

process rights under the Fifth Amendment to the U.S. Constitution.

                                           COUNT II

DEFENDANTS’ FAILURE TO PROVIDE EKT WITH NOTICE AS TO THE REASONS FOR
  HIS DESIGNATION UNDER E.O. 13382 VIOLATES EKT’S DUE PROCESS RIGHTS
              UNDER THE ADMINISTRATIVE PROCEDURE ACT

       26.     EKT re-alleges and incorporates by reference as if fully set forth herein the

allegations in all preceding paragraphs.

       27.     EKT is granted the right to petition Defendants for administrative reconsideration

of his designation pursuant to OFAC’s delisting procedures.

       28.     Consistent with its right to administrative reconsideration of its OFAC designation,

EKT has an administrative due process right to adequate post-designation notice. Such notice

requires Defendants to provide EKT with the reasons for its decision to designate EKT, including

OFAC’s findings and conclusions in support of the designation action.




                                                7
            Case 1:19-cv-01694-EGS Document 1 Filed 06/11/19 Page 8 of 9



       29.     Defendants have failed to provide EKT with the administrative record underlying

its designation and have not offered any adequate alternative by which EKT may understand the

reasons for its designation. Because EKT has been denied access to the reasons for his designation,

Defendants have failed to provide him with notice and have thus violated his due process rights

under the Administrative Procedure Act.

                                            COUNT III

 DEFENDANTS’ DESIGNATION OF EKT UNDER E.O. 13382 AND THE BLOCKING OF
HIS PROPERTY CONSTITUTES ARBTIRARY AND CAPRICIOUS ACTION UNDER THE
                   ADMINISTRATIVE PROCEDURE ACT

       30.     EKT re-alleges and incorporates by reference as if fully set forth herein the

allegations in all preceding paragraphs.

       31.     Agency action, findings, and conclusions found to be arbitrary, capricious, an abuse

of discretion, or otherwise not in accordance with law shall be held unlawful by a reviewing court

and set aside. 5 U.S.C. § 706(2)(A).

       32.     Defendants’ decision to designate EKT under E.O. 13382 and to block his property

is arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law in violation

of the Administrative Procedure Act, 5 U.S.C. § 701 et seq. Defendants do not have a reasonable

basis to believe that EKT meets the criteria for designation under E.O. 13382.

                                       RELIEF REQUESTED

WHEREFORE, EKT respectfully requests that this Court:

       1.      Declare and/or order Defendants to rescind EKT’s designation under E.O. 13382

               and remove its name from the SDN List;

       2.      Order Defendants to disclose the administrative record compiled in support of its

               decision to designate EKT pursuant to E.O. 13382;



                                                  8
           Case 1:19-cv-01694-EGS Document 1 Filed 06/11/19 Page 9 of 9



      3.      Order Defendants to disclose a full and detailed statement of reasons as to OFAC’s

              decision to designate EKT so as to permit EKT a meaningful opportunity to

              challenge his designation;

      4.      Grant an award to EKT of his costs and attorneys’ fees under the Equal Access to

              Justice Act, 28 U.S.C. § 2412 et seq., and any other applicable provision of law;

              and

      5.      Any other and further relief as the Court may deem proper.



Dated: June 11, 2019



                                                               Respectfully submitted,

                                                              /s/ Erich C. Ferrari, Esq.
                                                               Erich C. Ferrari, Esq.
                                                               Ferrari & Associates, P.C.
                                                               1455 Pennsylvania Ave., NW
                                                               Suite 400
                                                               Washington, D.C. 20004
                                                               Telephone: (202) 280-6370
                                                               Fax: (877) 448-4885
                                                               Email: ferrari@falawpc.com
                                                               DC Bar No. 978253




                                              9
